Title: From George Washington to Charles Pettit, 24 June 1781
From: Washington, George
To: Pettit, Charles


                        
                            Sir
                            Head Quarters New Windsor 24th June 1781
                        
                        Since writing you last, I have very luckily found the Books I had supposed to be lost. I shall not therefore
                            want those which I desired you to procure, as the Work however may possibly be begun, you will be pleased to receive
                            & forward to me so many as may be already finished, & stop the Execution of the Remainder as soon as may
                            be. I am Sir Your most obedient Servant
                        
                            G.W.

                        
                    